 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Macke CompanyandHotel&Restaurant Em-ployees Union,AFL-CIO,Local 217, Petitioner.Case 2-RC-16405May 31, 1974DECISION ON REVIEWOn February 27, 1974, the Regional Director forRegion 2 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate the Petitioner's requested unit combining99 part-time students and 44 nonstudent employeesworking at food service facilities operated by theEmployer on the campus of Fairfield University,under contract with that private educational institu-tion in Fairfield, Connecticut. Thereafter, in accord-ance with Section 102.67 of the National LaborRelations Board Rules and Regulations, as amended,the Employer filed a timely request for review of theRegional Director's Decision on the grounds,interalia,that, by including the student employees in theunit,he departed from precedent. The Petitionerfiled an opposition thereto.By telegraphic order dated April 8, 1974, theNational Labor Relations Board granted the requestfor review.However, it directed the RegionalDirector to proceed with the election, to challengethe ballots of students, and to impound all ballotscast pending decision on review.Thereafter, theEmployer filed a request forreconsideration of the Board's order directing anelection pending decision on review. On April 19,1974, the Board denied the request as lacking inmerit.In accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, asamended, the Employer, the Petitioner, and theHotel and Restaurant Employees and BartendersInternational Union, asamicus curiae,filed briefs onreview. The Board has considered the entire recordin this case with respect to the issues under review,and makes the following findings:The Employer, in providing food services at theFairfieldUniversity campus facilities, serves about3,300 meals daily, 7 days a week during the schoolyear, and provides a greatly reduced servi^,e duringthe summer months. Of its 44 regular nonstudentemployees, 35 are full-time, i.e., working 30 or morehours per week, and 9 are part-time, working 20 to 25hours per week. Thirty-three of the nonstudentemployees work at the campus center cafeteria wherethe overwhelming majority of the 99 student employ-ees also work. The remaining employees are dividedamong the three smaller campus food servicefacilities.The Employer contends that, under the Board'spolicy,thepart-time student employees lack acommunity of interest with the nonstudent employ-ees and should therefore be excluded from the unit.We find merit in the Employer's contention.The nonstudent employees primarily work duringthedaytime hours. They prepare and serve thebreakfast and lunch meals on weekdays and performcleaning and maintenance duties. As found by theRegional Director, all job classifications are filledboth by student and nonstudent employees with theexception of the more skilled cooking and bakingjobs which are performed exclusively by nonstudentemployees. Most of the student employees are hiredby the Chief student manager of the Employer andwithminor exceptions are supervised by studentmanager's.'Unlike the other employees, the students workpredominantly in the evening hours and on week-ends, and their hours are apparently tailored toaccommodate their commitments as students. Thestudents normally work between 4 and 16 hours perweek. They generally perform such duties as saladpreparation, serving on the cafeteria line, checkingstudent identification cards, dishwashing, and bus-ing.Although the work schedules of the studentemployees are fixed and regular, the Employer doesnot require them to work the night before exams, andstudents are permitted to vary their shifts if theyobtain a student employee replacement. In contrastto part-time nonstudent employees who earn from$2.10 to $2.20 per hour, the student employees' initialwage rate is $1.85 per hour. Moreover, it appearsthat, unlike nonstudent employees, students do notreceive fringe benefits.2Although many studentsapparently return to work for the Employer aftertheir summer vacation, it is clear that no studentexpects to remain in his job after graduation.The Regional Director, in an effort to distinguishthe instant case from earlier Board precedentsexcluding student employees, relied,inter alia,on thefact that the students are not employed by theeducational institution which they attend and thatthe university exercises no control over the terms orconditions of their employment. However, the factsof the instant case disclose that virtually all of thestudent employees are treated differently from thenonstudent employees in a number of significantways because of their status as students, particularlyiThe record reveals that occasionally as many as six students have2 In an affidavit of Division Manager Unger,submitted with Employer'sworked at lunchtime under the supervision of a nonstudent There are alsorequest for review,it is averred that the student employees do not receivetwo or three nonstudents who work evenings in the dish room under theholiday and vacation pay, which is given to all regular employees, amongsupervision of a student managerother benefits211 NLRB No. 17 THE MACKE COMPANYwith respect to their work schedules, rates of pay,lack of fringebenefits, separate supervision bystudent managers,and other aspects of their employ-ment relationship.The Board has excluded students from units ofemployeesat campus-related facilities whether oper-ated by the universities involved or by contractors inbehalf of theuniversities,on the basis that thestudents'employmentwas incidentalto their academic objectives.3 On the record as a whole, weconclude that the students do not share a communityof interestwith the regular employees who depend ontheir employment for a livelihood.It isevident that3Barnard College,204 NLRB No. 155;Cornell University,202 NLRBNo. 41;ThePresident and Directorsof Georgetown College forGeorgetownUniversity,200 NLRBNo14, ITT Canteen Corporation, a subsidiary ofInternationalTelephone and Telegraph Corporation,187 NLRB1;ScopeAssociates,d/b/a Westbridge,172 NLRB 17894The record indicates that included among the student employees is anunspecified number of high school students and at least one student fromtheUniversity of Bridgeport Since there are no facts in the record toindicate that their pattern of work is any different from that of the Fairfieldstudents,they are excluded as well.During the hearing,Robert Roy,a graduate student who works over 30hours per week,was reclassified to the status of a regular employee. Inexcluding the part-time student employees,we do not excludeRobert Roy91the primary concern of the students is the completionof their studies, which prepare them for differentoccupations or fields of endeavor, and that theirpresent employment is only incidental to theiracademic objectives. Therefore, we shall exclude thestudents from the unit and the challenges to theirballots are hereby sustained.4Accordingly, the unit found appropriate by theRegional Director is hereby modified to conformwith this Decision and the case is hereby remandedto the Regional Director for the purpose of countingthe impounded ballots,issuing anappropriate tallyof the ballots, and other appropriate action.55Member Fanning would affirm the Regional Director and grant theunit sought combining the 44 full-time employees and the 99 regular part-time student employees The latter include high school students and somecollege students who do not attend FairfieldUniversityConsistent with hispositioninBarnardCollege,204NLRBNo. 155, In. 3, hewould not excluderegular part-time employees who are not students at FairfieldUniversityAnd, as thesestudent employees from Fairfield are not paid in meals orlimited in any financial aid received by reason of this work,and as theUniversitydoes not involve itself in theirhire by thisEmployer, MemberFanning agrees with the Regional Director that their status is similar to thatof students generally who work as regular part-tune employees during theschool year